Exhibit 10.1

Execution Version

PATTERSON-UTI ENERGY, INC.

$525,000,000 3.95% Senior Notes due 2028

 

 

Purchase Agreement

January 10, 2018

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

One Bryant Park

New York, New York 10036

Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

    As representatives of the several Purchasers

    named in Schedule I hereto,

Ladies and Gentlemen:

Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to the Purchasers named in Schedule I hereto
(the “Purchasers”) an aggregate of $525,000,000 principal amount of its 3.95%
Senior Notes due 2028 (the “Securities”). The Company’s obligations under the
Securities will be fully and unconditionally guaranteed (the “Guarantees”) as to
the payment of principal, premium, if any, and interest, on a senior basis,
jointly and severally, by each of the guarantors listed on the signature pages
of this Agreement (each, a “Guarantor” and, collectively, the “Guarantors”).

 

1. The Company and each of the Guarantors represents and warrants to, and agrees
with, each of the Purchasers that:

 

  (a)

A preliminary offering circular, dated January 5, 2018 (the “Preliminary
Offering Circular”) has been prepared in connection with the offering of the
Securities. The Preliminary Offering Circular, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to as the “Pricing Circular”. Promptly after the Applicable
Time, the Company will prepare and deliver to each Purchaser a final offering
circular dated the date hereof (the “Final Offering Circular”), which will
consist of the



--------------------------------------------------------------------------------

  Preliminary Offering Circular with such changes therein as are required to
reflect the information contained in the amendments or supplements listed on
Schedule III hereto, and from and after the time such Final Offering Circular is
delivered to each Purchaser, all references herein to the Offering Circular
shall be deemed to be a reference to both the Pricing Disclosure Package (as
defined below) and the Final Offering Circular. Any reference to the Preliminary
Offering Circular, the Pricing Circular or the Offering Circular shall be deemed
to refer to and include all documents filed with the United States Securities
and Exchange Commission (the “Commission”) pursuant to Section 13(a), 13(c) or
15(d) of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or prior to the date of such circular and incorporated by
reference therein and any reference to the Preliminary Offering Circular or the
Offering Circular, as the case may be, as amended or supplemented, as of any
specified date, shall be deemed to include (i) any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Preliminary Offering Circular or the Offering Circular, as the
case may be, and prior to such specified date and (ii) any Additional Issuer
Information (as defined in Section 5(f)) furnished by the Company prior to the
completion of the distribution of the Securities; and all documents filed under
the Exchange Act and so deemed to be included in the Preliminary Offering
Circular, the Pricing Circular or the Offering Circular, as the case may be, or
any amendment or supplement thereto are hereinafter called the “Exchange Act
Reports” (provided that where only sections of such documents are specifically
incorporated by reference, only such sections shall be considered to be part of
the “Exchange Act Reports”). The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by a Purchaser through the Representatives expressly
for use therein.

 

  (b)

For the purposes of this Agreement, the “Applicable Time” is 4:00 pm (Eastern
time) on the date of this Agreement; the Pricing Circular as supplemented by the
information set forth in Schedule III hereto, taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Company Supplemental Disclosure
Document (as defined in Section 6(a)(i)) listed on Schedule II(b) hereto and
each Permitted General Solicitation Material (as defined in Section 6(a)(i))
listed

 

2



--------------------------------------------------------------------------------

  on Schedule II(d) hereto) does not conflict with the information contained in
the Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document and Permitted General Solicitation Material, as supplemented
by and taken together with the Pricing Disclosure Package as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to statements or
omissions made in a Company Supplemental Disclosure Document or Permitted
General Solicitation Material in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through the
Representatives expressly for use therein.

 

  (c) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Circular any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, nor has there been any material adverse change, or any development
involving a prospective material adverse change, either individually or in the
aggregate, in or affecting the management, condition, financial or otherwise,
stockholders’ equity, results of operations or business of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) otherwise than as
set forth or contemplated in the Pricing Circular; and since the respective
dates as of which information is given in the Pricing Circular, there has not
been any material change in the capital stock or long term debt of the Company
or any of its subsidiaries otherwise than as set forth or contemplated in the
Pricing Circular.

 

  (d) The Company and its subsidiaries have legal, valid and defensible title to
substantially all of the interests in oil and gas properties described in the
Pricing Circular and the Offering Circular and to substantially all other real
and personal property reflected in the Pricing Circular and the Offering
Circular as assets owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Pricing Circular
and the Offering Circular or would not have a Material Adverse Effect; any other
real property and buildings held under lease by the Company and its subsidiaries
are held by them under valid, subsisting and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

 

  (e)

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with corporate power
and authority to own or lease its properties, as the case may be, and conduct
its business as described in the Pricing Disclosure Package and the Final
Offering Circular, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction,
except where the failure to be so qualified or to be in good standing in any
such jurisdiction would not have a Material Adverse Effect; and each subsidiary
of the Company has been duly incorporated or formed and is validly

 

3



--------------------------------------------------------------------------------

  existing as an entity in good standing under the laws of its jurisdiction of
incorporation or formation and is duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, or is
subject to no material liability or disability by reason of the failure to be so
qualified in any such jurisdiction, except where the failure to be so qualified
or to be in good standing in any such jurisdiction would not have a Material
Adverse Effect.

 

  (f) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Final Offering Circular and all of the issued shares
of capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable; and all of the issued interests of each
subsidiary of the Company organized under the laws of the States of Delaware or
Texas have been duly and validly authorized and issued, are fully paid (to the
extent required by its certificate of incorporation or formation, as applicable,
and its bylaws or limited liability company agreements, as applicable) and
non-assessable (except as such non-assessability may be affected by Sections
18-607 and 18-807 of the Delaware Limited Liability Company Act and Article
101.206 of the Texas Business Organizations Code) and (except for directors’
qualifying shares and except as otherwise set forth in the Pricing Circular) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

 

  (g) The Securities and the Guarantees have been duly authorized by the Company
and the Guarantors, as applicable, and, when the Securities have been executed
by the Company and authenticated by the Trustee (as defined below) in accordance
with the provisions of the base indenture to be dated as of the Time of Delivery
(the “Base Indenture”), between the Company, the Guarantors and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), and the first
supplemental indenture to be dated as of the Time of Delivery (the “First
Supplemental Indenture” and, together with the Base Indenture, the “Indenture”),
between the Company, the Guarantors and the Trustee, with the notation of
Guarantee endorsed thereon, and when delivered to and paid for by the Purchasers
in accordance with the terms of this Agreement, the Securities and the
Guarantees will constitute valid and legally binding obligations of the Company
and each of the Guarantors, as applicable, entitled to the benefits of the
Indenture, and enforceable against the Company and each of the Guarantors in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
generally, (ii) general principles of equity and the discretion of the court
before which any proceeding therefor may be brought, regardless of whether
considered in equity or at law and (iii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing (collectively, the “Enforceability Exceptions”);
the Indenture has been duly authorized by the Company and each of the Guarantors
and, when executed and delivered by the Company, the Guarantors and the Trustee,
the Indenture will constitute a valid and legally binding instrument,
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions; and the Securities, the
Guarantees and the Indenture will conform in all material respects to the
descriptions thereof in the Pricing Disclosure Package and the Final Offering
Circular and will be in substantially the form previously delivered to you.

 

4



--------------------------------------------------------------------------------

  (h) The Company and each of the Guarantors has all requisite corporate or
limited liability company, as applicable, power to execute, deliver and perform
its obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company and each of the Guarantors.

 

  (i) The Exchange and Registration Rights Agreement to be dated as of the Time
of Delivery (the “Registration Rights Agreement”), which will be substantially
in the form previously delivered to you, has been duly authorized, and as of the
Time of Delivery (as defined herein), will have been duly executed and delivered
by the Company and each of the Guarantors, and will constitute a valid and
legally binding instrument, enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions; and the Registration Rights Agreement will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Final Offering Circular.

 

  (j) The 3.95% Senior Notes due 2028 (the “Exchange Securities”) to be offered
in exchange for the Securities pursuant to the Registration Rights Agreement
have been duly authorized by the Company and if and when issued and
authenticated in accordance with the terms of the Indenture and delivered in
accordance with the exchange offer provided for in the Registration Rights
Agreement (the “Exchange Offer”), will be validly issued and delivered and will
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture, enforceable against the Company in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits provided by the Indenture.

 

  (k) None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Regulations T, U, and X of the Board of
Governors of the Federal Reserve System, in each case as in effect on the date
hereof.

 

  (l) Prior to the date hereof, neither the Company nor any of the Guarantors
has taken any action designed to, or that would reasonably be expected to, cause
or result in stabilization or manipulation of the price of the Securities.

 

  (m)

The issue and sale of the Securities and the Guarantees and the compliance by
the Company and the Guarantors, as applicable, with the terms of the Securities,
the Guarantees, the Indenture, the Registration Rights Agreement, the Exchange
Securities and this Agreement and the consummation of the transactions
contemplated herein and therein and the application of the proceeds from the
sale of the Securities as described under “Use of Proceeds” in the Pricing
Disclosure Package will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, the Guarantors or any of their respective
subsidiaries is a party or by which the Company, the Guarantors or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Company, the Guarantors or any of their respective subsidiaries is subject,
(ii) result in any

 

5



--------------------------------------------------------------------------------

  violation of the provisions of the Certificate of Incorporation or Bylaws or
equivalent organizational documents of the Company or any Guarantor or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company,
the Guarantors or any of their respective subsidiaries or any of their
properties, except, with respect to (i) and (iii) above, for such conflicts,
breaches, violations, order or defaults that would not result in a Material
Adverse Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the Guarantees or the
consummation by the Company and the Guarantors of the transactions contemplated
by this Agreement, the Indenture or the Registration Rights Agreement, except
(A) for the filing of a registration statement by the Company with the
Commission pursuant to the United States Securities Act of 1933, as amended (the
“Act”) pursuant to the Registration Rights Agreement; (B) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Purchasers; and (C) such that, if not
obtained, would not result in a Material Adverse Effect.

 

  (n) Neither the Company nor any of its subsidiaries is (i) in violation of its
certificate of incorporation or formation, as applicable, or its bylaws or
limited liability company agreement, as applicable, (in each case, as amended or
restated), (ii) in default in the performance or observance of any material
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, (iii) in violation
of any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
(ii) or (iii) above, for such violations and defaults as would not result in a
Material Adverse Effect.

 

  (o) The statements set forth in the Pricing Circular and the Offering Circular
under the caption “Description of the Notes”, insofar as they purport to
constitute a summary of the terms of the Securities, the Guarantees and the
Indenture, under the caption “Exchange Offer and Registration Rights,” insofar
as they purport to constitute a summary of the terms of the Registration Rights
Agreement, under the caption “Certain U.S. Federal Income Tax Considerations”
and under the caption “Plan of Distribution”, insofar as they purport to
describe the provisions of the laws and documents referred to therein, are
accurate and fair summaries of such matters in all material respects.

 

  (p) Other than as set forth in the Pricing Disclosure Package and the Offering
Circular, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property of the
Company or any of its subsidiaries is the subject which, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

 

6



--------------------------------------------------------------------------------

  (q) When the Securities are issued and delivered pursuant to this Agreement,
the Securities will not be of the same class (within the meaning of Rule 144A
under the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system.

 

  (r) The Company is subject to Section 13 or 15(d) of the Exchange Act.

 

  (s) The Company, the Guarantors and their respective subsidiaries are not, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof, will not be, an “investment company”, as
such term is defined in the United States Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

  (t) None of the Company, the Guarantors or any person acting on its or their
behalf (other than the Purchasers, as to which no representation is made) has
offered or sold the Securities by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Act (other than by means
of a Permitted General Solicitation, as defined below) or, with respect to
Securities sold outside the United States to non-U.S. persons (as defined in
Rule 902 under the Act), by means of any directed selling efforts within the
meaning of Rule 902 under the Act and the Company, any affiliate of the Company
and any person acting on its or their behalf has complied with and will
implement the “offering restriction” within the meaning of such Rule 902.

 

  (u) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company (other than the Purchasers, as to which no
representation is made) has offered or sold to any person any Securities, or any
securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Securities or any substantially similar security issued by
the Company, within six months subsequent to the date on which the distribution
of the Securities has been completed (as notified to the Company by the
Representatives), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act.

 

  (v) The Company and each of its subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) that complies with the requirements of the Exchange Act
and has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting that (i) material transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements for external purposes in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal control over financial
reporting is effective and there are no material weaknesses in the Company’s
internal control over financial reporting.

 

7



--------------------------------------------------------------------------------

  (w) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

  (x) The financial statements and the related notes thereto included or
incorporated by reference in the Pricing Circular and the Offering Circular
comply in all material respects with the applicable requirements of the Act and
the Exchange Act, as applicable, and present fairly in all material respects the
financial position of the Company and its subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby, and the supporting schedules included or
incorporated by reference in the Pricing Circular and the Offering Circular
present fairly in all material respects the information required to be stated
therein; and the other financial information included or incorporated by
reference in the Pricing Circular and the Offering Circular has been derived
from the accounting records of the Company and its subsidiaries and presents
fairly in all material respects the information shown thereby.

 

  (y) The Company and its subsidiaries maintain “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that comply with
the requirements of the Exchange Act and that are designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure; the Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15e of the Exchange Act; such disclosure
controls and procedures are effective.

 

  (z) PricewaterhouseCoopers LLP, who have certified the consolidated financial
statements of the Company and its subsidiaries, and have audited the Company’s
internal control over financial reporting and management’s assessment thereof
are independent public accountants as required by the Act and the rules and
regulations of the Commission thereunder and the rules and regulations of the
Public Company Accounting Oversight Board.

 

  (aa) None of the Company, the Guarantors, any of their respective subsidiaries
nor, to the knowledge of the Company or the Guarantors, any director, officer,
agent, employee, affiliate or other person associated with or acting on behalf
of the Company, the Guarantors or any of their respective subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom; or
(v) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

8



--------------------------------------------------------------------------------

  (bb) The operations of the Company, the Guarantors and their subsidiaries are
and have been conducted at all times in compliance with the requirements of
applicable anti-money laundering laws, including, but not limited to, the Bank
Secrecy Act of 1970, as amended by the USA PATRIOT ACT of 2001, and the rules
and regulations promulgated thereunder, and the anti-money laundering laws of
the various jurisdictions in which the Company, the Guarantors and their
subsidiaries conduct business (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, the Guarantors or any
of their subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company or the Guarantors, threatened.

 

  (cc) None of the Company, the Guarantors, any of their subsidiaries or, to the
knowledge of the Company or the Guarantors, any director, officer, agent,
employee or affiliate of the Company, the Guarantors or any of their
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), or other relevant sanctions authority (collectively, “Sanctions”), and
the Company will not directly or indirectly use the proceeds of the offering of
the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person, or in
any country or territory, that, at the time of such funding, is the subject or
the target of Sanctions or (ii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.

 

  (dd) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications,
in all material respects.

 

  (ee) The Company and its subsidiaries have filed all necessary federal, state
and local income and franchise tax returns, subject to permitted extensions, in
a timely manner (except in any case in which the failure to so file would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect) and have paid all taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for any taxes, assessments, fines or penalties as
may be being contested in good faith and by appropriate proceedings and for
which any reserves required by GAAP have been created in the applicable
financial statements referred to in Section 1(x) above, or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

  (ff) Each of the Company and its subsidiaries carry, or are covered by,
insurance in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses.

 

9



--------------------------------------------------------------------------------

  (gg) Except as described in the Pricing Circular and the Offering Circular and
except as would not, singly or in the aggregate, result in a Material Adverse
Effect, (i) none of the Company or any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
or rule of common law or any formal judicial or administrative interpretation
thereof, including any judicial or administrative order, consent, decree or
judgment, relating to pollution or protection of the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of, or
exposure to, Hazardous Materials (collectively, “Environmental Laws”), (ii) the
Company and its subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (iii) there are no pending or, to the knowledge of the
Company, threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings issued or received pursuant to any Environmental
Law against the Company or any of its subsidiaries, and (iv) to the knowledge of
the Company, there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or any
actions, suits or proceedings by any private party or governmental body or
agency, against or affecting the Company or any of its subsidiaries with respect
to Hazardous Materials or any Environmental Laws.

 

2. Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
99.275% of the principal amount thereof, plus accrued interest, if any, from
January 19, 2018 to the Time of Delivery hereunder, the principal amount of
Securities set forth opposite the name of such Purchaser in Schedule I hereto.

 

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company and the Guarantors that:

 

  (a) It will sell the Securities only to: (i) persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A,
or (ii) upon the terms and conditions set forth in Annex I to this Agreement;

 

  (b) It is an “accredited investor” (within the meaning of Rule 501 under the
Act); and

 

  (c) Other than with the prior consent of the Company and the Representatives,
it will not offer or sell the Securities by any form of general solicitation or
general advertising, including, but not limited to, the methods described in
Rule 502(c) under the Act.

 

10



--------------------------------------------------------------------------------

4.      (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to Goldman Sachs & Co. LLC, for the account of each Purchaser,
against payment by or on behalf of such Purchaser of the purchase price therefor
by wire transfer in Federal (same day) funds, by causing DTC to credit the
Securities to the account of Goldman Sachs & Co. LLC at DTC. The time and date
of such delivery and payment shall be 9:30 a.m., New York City time, on
January 19, 2018 or such other time and date as Goldman Sachs & Co. LLC and the
Company may agree upon in writing. Such time and date are herein called the
“Time of Delivery”.

 

  (b) The documents to be delivered at the Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchasers pursuant
to Section 8(j) hereof, will be delivered at such time and date at the office of
Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston, Texas 77002 (the
“Closing Location”), and the Securities will be delivered at the office of DTC
(or its designated custodian), all at the Time of Delivery.

 

5. The Company agrees with each of the Purchasers:

 

  (a) To prepare the Offering Circular in a form approved by you; prior to the
date on which all of the Securities have been sold by you, to make no amendment
or any supplement to the Offering Circular which shall be disapproved by you
promptly after reasonable notice thereof; and to furnish you with copies
thereof;

 

  (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities for offering and sale under the securities
laws of such jurisdictions as you may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith neither the Company nor any Guarantor
shall be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction or subject itself to taxation
in any jurisdiction where it is not then so subject;

 

  (c) To furnish the Purchasers with written and electronic copies of the
Offering Circular and any amendment or supplement thereto in such quantities as
you may from time to time reasonably request, and if, at any time prior to the
completion of the sale of the Securities by the Purchasers, any event shall have
occurred as a result of which the Offering Circular as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Circular is delivered, not misleading, or, if for any other reason it shall be
necessary or advisable during such period to amend or supplement the Offering
Circular, to notify you and upon your request to prepare and furnish without
charge to each Purchaser and to any dealer in securities as many written and
electronic copies as you may from time to time reasonably request of an amended
Offering Circular or a supplement to the Offering Circular which will correct
such statement or omission or effect such compliance;

 

11



--------------------------------------------------------------------------------

  (d) During the period beginning from the date hereof and continuing until the
date that is 45 days after the Time of Delivery, not to offer, issue, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, or file with or
confidentially submit to the Commission a registration statement under the Act
relating to any securities of the Company that are substantially similar to the
Securities (other than the issuance of Exchange Securities pursuant to, or the
filing of a registration statement pursuant to, the Registration Rights
Agreement), or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing without the prior written consent of each of the
Representatives;

 

  (e) Not to be or become, at any time prior to the expiration of two years
after the Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

 

  (f) At any time, for so long as any of the Securities remain outstanding and
are “restricted securities” within the meaning of Rule 144, when the Company is
not subject to Section 13 or 15(d) of the Exchange Act, for the benefit of
holders from time to time of Securities, to furnish at its expense and in
accordance with the Indenture, upon request, to holders of Securities and
prospective purchasers of Securities information (the “Additional Issuer
Information”) satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the Act;

 

  (g) Except for such documents that are publicly available on EDGAR, to furnish
to the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report of the Company (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Circular), to make available to stockholders of the Company
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail;

 

  (h) During the period of one year after the Time of Delivery, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144 under
the Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them (other than
pursuant to a registration statement that has been declared effective under the
Act); and

 

  (i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Circular under the caption “Use of Proceeds”.

 

6.

 

  (a)

The Company and each of the Guarantors represents and agrees that, without the
prior consent of each of the Representatives, it and its affiliates and any
other person acting on its or their behalf (other than the Purchasers, as to
which no statement is given) (x) have not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a

 

12



--------------------------------------------------------------------------------

  registration statement filed under the Act with the Commission, would
constitute an “issuer free writing prospectus,” as defined in Rule 433 under the
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”) and (y) have not solicited and will not solicit offers
for, and have not offered or sold and will not offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D other than any such solicitation listed
on Schedule II(d) (each such solicitation, a “Permitted General Solicitation”;
each written general solicitation document listed on Schedule II(d), a
“Permitted General Solicitation Material”).

 

  (b) Each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and each of the Representatives, other
than one or more term sheets relating to the Securities containing customary
information and conveyed to purchasers of securities or any Permitted General
Solicitation Material, it has not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets and any Permitted General Solicitation Material), is
hereinafter referred to as a “Purchaser Supplemental Disclosure Document”).

 

  (c) Any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and each of the Representatives, is listed
as applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively.

 

7. The Company and each of the Guarantors, jointly and severally, covenants and
agrees with the several Purchasers that the Company and the Guarantors will pay
or cause to be paid the following: (i) the fees, disbursements and expenses of
the Company’s and the Guarantors’ counsel and accountants in connection with the
issue of the Securities and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Circular and the Offering Circular and any amendments and supplements thereto
and the mailing and delivering of copies thereof to the Purchasers and dealers;
(ii) the cost of printing or producing any Agreement among Purchasers, this
Agreement, the Indenture, the Registration Rights Agreement, the Securities, the
Blue Sky Memorandum, closing documents (including any compilations thereof),
Permitted General Solicitation Materials and any other documents in connection
with the offering, purchase, sale and delivery of the Securities; (iii) all
expenses in connection with the qualification of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonable fees and disbursements of counsel for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys; (iv) any fees charged by securities rating services for
rating the Securities; (v) the cost of preparing the Securities; (vi) the fees
and expenses of the Trustee and the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities; (vii) 50% of all
costs and expenses incurred in connection with any “road show” presentation to
potential purchasers of the Securities; and (viii) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.

 

13



--------------------------------------------------------------------------------

8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company and the Guarantors herein are, at and as of the Time
of Delivery, true and correct, the condition that the Company and each of the
Guarantors shall have performed all of its obligations hereunder theretofore to
be performed, and the following additional conditions:

 

  (a) Latham & Watkins LLP, counsel for the Underwriters, shall have furnished
to you a written legal opinion or opinions, dated the Time of Delivery, covering
the matters referred to therein as well as such other related matters as you may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

  (b) Gibson, Dunn & Crutcher LLP, counsel for the Company, shall have furnished
to you a written legal opinion, dated the Time of Delivery, covering the matters
reasonably requested by you substantially to the effect set forth in Exhibit A
hereto;

 

  (c) On the date of the Offering Circular concurrently with the execution of
this Agreement and also at the Time of Delivery, PricewaterhouseCoopers LLP
shall have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance satisfactory to you;

 

  (d) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the
Pricing Circular any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Circular, and (ii) since the
respective dates as of which information is given in the Pricing Circular there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Circular, the effect of which, in any such case described in clause
(i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in this Agreement and in
each of the Pricing Disclosure Package and the Offering Circular;

 

  (e) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

14



--------------------------------------------------------------------------------

  (f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or the NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on the NASDAQ;
(iii) a general moratorium on commercial banking activities declared by either
Federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States;
(iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Circular;

 

  (g) The Purchasers shall have received a counterpart of the Registration
Rights Agreement that shall have been executed and delivered by duly authorized
officers of the Company and each of the Guarantors;

 

  (h) The Purchasers shall have received an executed original copy of the
Indenture;

 

  (i) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

 

  (j) The Company shall have furnished or caused to be furnished to you at the
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company and the
Guarantors herein at and as of such Time of Delivery, as to the performance by
the Company and the Guarantors of all of their obligations hereunder to be
performed at or prior to such Time of Delivery, as to the matters set forth in
subsection (e) of this Section and as to such other matters as you may
reasonably request.

 

9.

(a) The Company and each of the Guarantors, jointly and severally, will
indemnify and hold harmless each Purchaser against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Pricing Disclosure
Package, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
will reimburse each Purchaser for any legal or other expenses reasonably
incurred by such Purchaser in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Company and the Guarantors shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Circular, the Pricing Circular, the Pricing

 

15



--------------------------------------------------------------------------------

  Disclosure Package, the Offering Circular or any such amendment or supplement,
any Company Supplemental Disclosure Document or any Permitted General
Solicitation Material, in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the
Representatives expressly for use therein.

 

  (b) Each Purchaser, severally and not jointly, will indemnify and hold
harmless the Company and each Guarantor against any losses, claims, damages or
liabilities to which the Company and the Guarantors may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Preliminary
Offering Circular, the Pricing Circular, the Pricing Disclosure Package, the
Offering Circular, or any amendment or supplement thereto, or any Company
Supplemental Disclosure Document, any Permitted General Solicitation Material or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they are made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Circular, the Pricing Circular, the Pricing Disclosure Package, the Offering
Circular or any such amendment or supplement, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through the Representatives expressly for use therein; and each
Purchaser will reimburse the Company and the Guarantors for any legal or other
expenses reasonably incurred by the Company and the Guarantors in connection
with investigating or defending any such action or claim as such expenses are
incurred.

 

  (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party under such
subsection except to the extent it has been materially prejudiced. In case any
such action shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate therein and, to the extent that it shall wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party
(who shall not, except with the consent of the indemnified party, be counsel to
the indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation, provided,
however, such indemnified party shall have the right to employ its own counsel
in any such action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party,
unless: (i) the employment of such counsel has been

 

16



--------------------------------------------------------------------------------

  specifically authorized in writing by the indemnifying party; (ii) the
indemnifying party has failed promptly to assume the defense and employ counsel
reasonably satisfactory to the indemnified party; or (iii) the named parties to
any such action (including any impleaded parties) include both such indemnified
party and the indemnifying party or any affiliate of the indemnifying party, and
such indemnified party shall have concluded on the advice of counsel that either
(x) there may be one or more legal defenses available to it which are different
from or additional to those available to the indemnifying party or such
affiliate of the indemnifying party or (y) a conflict may exist between such
indemnified party and the indemnifying party or such affiliate of the
indemnifying party (it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to a single firm of local
counsel) for all such indemnified parties, which firm shall be designated in
writing by the Representatives and that all such reasonable fees and expenses
shall be reimbursed as they are incurred). No indemnifying party shall, without
the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Guarantors on the one hand and the Purchasers on the
other from the offering of the Securities. If, however, the allocation provided
by the immediately preceding sentence is not permitted by applicable law or if
the indemnified party failed to give the notice required under subsection
(c) above, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company and the Guarantors on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company and the Guarantors on the one hand and the Purchasers on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue

 

17



--------------------------------------------------------------------------------

  or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors on the one hand or the Purchasers on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company, the Guarantors and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.

 

  (e) The obligations of the Company and the Guarantors under this Section 9
shall be in addition to any liability which the Company and the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to any
affiliate of each Purchaser and each person, if any, who controls any Purchaser
within the meaning of the Act; and the obligations of the Purchasers under this
Section 9 shall be in addition to any liability which the respective Purchasers
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and each of the Guarantors and to each
person, if any, who controls the Company within the meaning of the Act.

 

10.    (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties, which party or parties is or
are acceptable to the Company in its reasonable discretion, to purchase such
Securities on the terms contained herein. If within thirty-six hours after such
default by any Purchaser you do not arrange for the purchase of such Securities,
then the Company shall be entitled to a further period of thirty-six hours
within which to procure another party or other parties reasonably satisfactory
to you to purchase such Securities on such terms. In the event that, within the
respective prescribed periods, you notify the Company that you have so arranged
for the purchase of such Securities, or the Company notifies you that it has so
arranged for the purchase of such Securities, you or the Company shall have the
right to postpone the Time of Delivery for a period of not more than seven days,
in order to effect whatever changes may thereby be made necessary in the
Offering Circular, or in any other documents or arrangements, and the Company
agrees to prepare promptly any amendments or supplements to the Offering
Circular which in your reasonable opinion may thereby be made necessary. The
term “Purchaser” as used in this Agreement shall include any person substituted
under this Section with like effect as if such person had originally been a
party to this Agreement with respect to such Securities.

 

18



--------------------------------------------------------------------------------

  (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
subsection (b) above to require non-defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon
terminate, without liability on the part of any non-defaulting Purchaser or the
Company, except for the expenses to be borne by the Company and the Purchasers
as provided in Section 7 hereof and the indemnity and contribution agreements in
Section 9 hereof; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.

 

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Guarantors and the several Purchasers, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Company, any Guarantor, or any officer or director or controlling person of the
Company or a Guarantor, and shall survive delivery of and payment for the
Securities.

 

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company and the Guarantors shall not then be under any liability to any
Purchaser except as provided in Sections 7 and 9 hereof; but, if for any other
reason, the Securities are not delivered by or on behalf of the Company as
provided herein, the Company and the Guarantors will reimburse the Purchasers
through you for all out-of-pocket expenses approved in writing by you, including
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Securities, but
the Company and the Guarantors shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

13. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the representatives at Goldman Sachs & Co. LLC, 200 West
Street, New York, New York 10282-2198, Attention: Registration Department,
Merrill Lynch, Pierce Fenner & Smith Incorporated, 50 Rockefeller Plaza,
NY1-050-12-01,

 

19



--------------------------------------------------------------------------------

New York, New York 10020, Attention: High Grade Transaction Management/Legal or
Wells Fargo Securities, LLC, 550 South Tryon Street, 5th Floor, Charlotte, North
Carolina 28202, Attention: Transaction Management; and if to the Company shall
be delivered or sent by mail or facsimile transmission to the address of the
Company set forth in the Offering Circular, Attention: Secretary; provided,
however, that any notice to a Purchaser pursuant to Section 9 hereof shall be
delivered or sent by mail or facsimile transmission to such Purchaser at its
address set forth in its Purchasers’ Questionnaire, which address will be
supplied to the Company by you upon request. Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company and the Guarantors, which information may include the name
and address of their respective clients, as well as other information that will
allow the Purchasers to properly identify their respective clients.

 

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company, the Guarantors and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company, the
Guarantors, and each person who controls the Company or any Purchaser, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of any of the Securities from any Purchaser shall be
deemed a successor or assign by reason merely of such purchase.

 

15. Time shall be of the essence of this Agreement.

 

16. The Company and each of the Guarantors acknowledges and agrees that (i) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantors, on
the one hand, and the several Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Purchaser is
acting solely as a principal and not the agent or fiduciary of the Company or
any Guarantor, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company or any Guarantor with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Purchaser has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement and
(iv) the Company and each of the Guarantors has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Company and each of
the Guarantors agrees that it will not claim that the Purchaser, or any of them,
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Company or any Guarantor, in connection with such
transaction or the process leading thereto.

 

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between or among the Company, the Guarantors and the
Purchasers, or any of them, with respect to the subject matter hereof.

 

18.

THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT

 

20



--------------------------------------------------------------------------------

WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF
NEW YORK. The Company and each of the Guarantors agrees that any suit or
proceeding arising in respect of this agreement or our engagement will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in The City and County of New York and the Company agrees to submit to
the jurisdiction of, and to venue in, such courts.

 

19. The Company, each Guarantor and each of the Purchasers hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

21. Notwithstanding anything herein to the contrary, the Company and the
Guarantors and the Company’s and each Guarantor’s employees, representatives,
and other agents are authorized to disclose to any and all persons, the tax
treatment and tax structure of the potential transaction and all materials of
any kind (including tax opinions and other tax analyses) provided to the Company
or any Guarantor relating to that treatment and structure, without the
Purchasers’ imposing any limitation of any kind. However, any information
relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws. For this purpose, “tax treatment” means
U.S. federal and state income tax treatment, and “tax structure” is limited to
any facts that may be relevant to that treatment.

[Signature pages follow]

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers, the Company and the
Guarantors. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

Very truly yours, Patterson-UTI Energy, Inc. By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Patterson Petroleum LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Patterson-UTI Drilling Company LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Patterson-UTI Management Services, LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer



--------------------------------------------------------------------------------

Universal Pressure Pumping, Inc. By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Drilling Technologies 1 LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Drilling Technologies 2 LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Warrior Rig Technologies US LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Seventy Seven Energy LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer



--------------------------------------------------------------------------------

Seventy Seven Operating LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Great Plains Oilfield Rental, L.L.C. By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer PTL Prop Solutions, L.L.C. By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer Seventy Seven Land Company LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer MS Directional, LLC By:  

/s/ C. Andrew Smith

Name:   C. Andrew Smith Title:   Executive Vice President and Chief   Financial
Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof: Goldman Sachs & Co. LLC By:  

/s/ Ryan Gilliam

  (Goldman Sachs & Co. LLC) Name:   Ryan Gilliam Title:   Vice President Merrill
Lynch, Pierce, Fenner & Smith                       Incorporated By:  

/s/ Jackie Cleary

 

(Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated)

Name:   Jackie Cleary Title:   Managing Director Wells Fargo Securities, LLC By:
 

/s/ Carolyn Hurley

  (Wells Fargo Securities, LLC) Name:   Carolyn Hurley Title:   Director

On behalf of each of the Purchasers



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal
Amount of
Securities
to be
Purchased  

Goldman Sachs & Co. LLC

   $ 236,250,000  

Wells Fargo Securities, LLC

     105,000,000  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

     91,875,000  

Scotia Capital (USA) Inc.

     91,875,000     

 

 

 

Total

   $ 525,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference: None

 

(b) Company Supplemental Disclosure Documents:

Electronic Roadshow Presentation, dated January 5, 2018

 

(c) Purchaser Supplemental Disclosure Documents: None

 

(d) Permitted General Solicitation Materials: None



--------------------------------------------------------------------------------

SCHEDULE III

Pricing Term Sheet

January 10, 2018

The information in this pricing term sheet supplements Patterson-UTI Energy,
Inc.’s preliminary offering circular dated January 5, 2018 (the “Preliminary
Offering Circular”) and supersedes the information in the Preliminary Offering
Circular to the extent inconsistent with the information in the Preliminary
Offering Circular. This pricing term sheet is qualified in its entirety by
reference to the Preliminary Offering Circular

 

Issuer:    Patterson-UTI Energy, Inc. Title of Securities:    3.95% Senior Notes
due 2028 Distribution:    Rule 144A/Regulation S with Registration Rights as set
forth in the Preliminary Offering Circular Pricing Date:    January 10, 2018
Settlement Date:    January 19, 2018 (T+6) Maturity Date:    February 1, 2028
Aggregate Principal Amount:    $525,000,000 (upsized from an initial offering
amount of $500,000,000) Benchmark Treasury:    2.250% due November 15, 2027
Benchmark Treasury Price / Yield:    97-10+ / 2.559% Spread to Benchmark
Treasury:    T + 140 bps Yield to Maturity:    3.959% Coupon:    3.950% Public
Offering Price:    99.925% Net Proceeds:    $521,193,750 (after deducting
initial purchasers’ discount and before estimated offering expenses) Optional
Redemption:    Redeemable at any time before November 1, 2027 at a price equal
to the greater of (i) 100% of the principal amount of the Notes to be redeemed
and (ii) the principal amount plus a make-whole premium, using a discount rate
of T + 25 bps, plus accrued and unpaid interest, if any, to the redemption date.
Redeemable at any time on or after November 1, 2027 at a price equal to the
principal amount plus accrued and unpaid interest, if any, to the redemption
date. Interest Payment Dates:    February 1 and August 1, commencing August 1,
2018



--------------------------------------------------------------------------------

Rule 144A CUSIP / ISIN:    703481 AA9 / US703481AA96 Regulation S CUSIP / ISIN:
   U70446 AA4 / USU70446AA48 Ratings*:   

Baa2 (Stable) (Moody’s)

BBB (Stable) (S&P)

Joint Book-Running Managers:   

Goldman Sachs & Co. LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Wells Fargo Securities, LLC

Scotia Capital (USA) Inc.

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be revised or withdrawn at any time.

Plan of Distribution

The following paragraph supersedes and replaces in its entirety the seventh
paragraph under the heading “Plan of Distribution” on page 43 of the Preliminary
Offering Circular.

“We expect to deliver the Notes against payment for the Notes on the sixth
business day following the pricing of the Notes (“T+6”). Under Rule 15c6-1 of
the Exchange Act, trades in the secondary market generally are required to
settle in two business days, unless the parties to a trade expressly agree
otherwise. Accordingly, purchasers who wish to trade Notes on the date of
pricing or the next three succeeding business days will be required, by virtue
of the fact that the Notes initially will settle in T+6, to specify alternative
settlement arrangements to prevent a failed settlement.”

This material is strictly confidential and has been prepared by the Company
solely for use in connection with the proposed offering of the notes described
in the Preliminary Offering Circular. This material is personal to each offeree
and does not constitute an offer to any other person or the public generally to
subscribe for or otherwise acquire the notes. Please refer to the Preliminary
Offering Circular for a complete description.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

This communication is not an offer to sell the notes described in the
Preliminary Offering Circular and herein, and it is not a solicitation of an
offer to buy such notes, in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.



--------------------------------------------------------------------------------

ANNEX I

 

(1) The Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents that it has offered and sold the Securities, and will offer
and sell the Securities (i) as part of their distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Time of Delivery, only in accordance with Rule 903 of Regulation S, Rule
144A or pursuant to Paragraph 2 of this Annex I under the Act. Accordingly, each
Purchaser agrees that neither it, its affiliates nor any persons acting on its
or their behalf has engaged or will engage in any directed selling efforts with
respect to the Securities, and it and they have complied and will comply with
the offering restrictions requirement of Regulation S. Each Purchaser agrees
that, at or prior to confirmation of sale of Securities (other than a sale
pursuant to Rule 144A) or pursuant to Paragraph 2 of this Annex I, it will have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the restricted
period a confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

Terms used in this paragraph have the meanings given to them by Regulation S.

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

(2) Notwithstanding the foregoing, Securities in registered form may be offered,
sold and delivered by the Purchasers in the United States and to U.S. persons
pursuant to Section 3 of this Agreement without delivery of the written
statement required by paragraph (1) above.

 

(3) Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with each of the Representatives’ express written consent and then only at its
own risk and expense.



--------------------------------------------------------------------------------

Exhibit A